DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 is rejected for its recitation of “all portions of the distal working end of the tubular wall have fixed configurations” in line 8.  The use of the limitation “all portions” when describing the distal working end can be read as describing the distal end being made up of several different portions however, as shown in the 
Claims 13-17 and 20 are rejected under 112(a) since they do not remedy the written description issue in claim 12.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected as indefinite for the recitation of “all portions of the distal working end of the tubular wall have fixed configurations” in line 8.  It is unclear what the ends are meant to be fixed in relation to.  A person of skill could interpret this as them being fixed in relation to each other or to other structures in the retractor.  In the interest in compact prosecution the claim will be interpreted as the ends being in fixed relation to each other.
Claims 13-17 and 20 are rejected as indefinite for depending upon an indefinite claim.
Claim 20 recites the limitation "the first and second tubular walls" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiita et al (US Patent 5313934) in view of Warren (US Patent Pub. 20080214898A1).
Wiita discloses instrumentation for microendoscopic surgery lens cleaning means for invasive viewing medical instruments).  Specifically in regards to claim 1, Wiita discloses a retractor (10) having a tubular wall (wall of 10 created by 16 and 18) having an inner surface (surface of 18) and an outer surface (surface of 16) , the inner surface (surface of 18) defining an interior passage (passage through 10 for passing 12) extending through the retractor (10) between a proximal end (end with 28) and a distal end (end with 46); the tubular wall (wall of 10 created by 16 and 18) of the retractor (3) including a fluid irrigation system (66 connected to passage 22 and 20) having a plurality of irrigation outlet holes (52, Fig. 2) formed only in the inner surface (surface of 18) of the tubular wall (wall of 10 created by 16 and 18) disposed within the interior passage (passage through 10 for passing 12) circumferentially around the interior passage (passage in 10 for passing 12) near the distal end (end with 46),  an irrigation inlet (66) formed in the outer surface (surface of 16) of the tubular wall (wall of 10 created by 16 
Warren discloses instrumentation capable of use for microendoscopic surgery (retractor system, Fig. 1 and 19-20).  Specifically in regards to claim 1, Warren discloses a retractor (200) and a multi-planar navigation marker (400) mounted to the retractor (200) in a first predetermined multi-planar spatial relation to the distal end (206) of the retractor (200) (Fig. 1 and 19-20; and Page 2 Para. [0025] and [0029], Page 3 Para. [0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the retractor (10) of Wiita by adding a multi-planar array to the proximal end as taught in Warren in order to be able to use a computer which receives the position information from the multiple 
In regards to claim 12, Wiita discloses instrumentation for microendoscopic surgery lens cleaning means for invasive viewing medical instruments).  Specifically, Wiita discloses a first retractor (10) having a tubular wall (wall of 10 created by 16 and 18) having an inner surface (surface of 18) and an outer surface (surface of 16), the inner surface (surface of 18) defining an interior passage (passage through 10 for passing 12) extending between a proximal end (end with 28) and a distal working end (end with 46); the interior passage (passage through 10 for passing 12) configured to accommodate the intermittent insertion of surgical instruments there through from the proximal end (end with 28) through the distal working end (end with 46); wherein all portions of the distal working end (end with 46) of the tubular wall (wall of 10 created by 16 and 18) have fixed configurations (see Fig. 2) (Fig. 1-3; and Col. 3 line 46 to Col. 4 line 64).  However, Wiita is silent as to a multi-planar array attached to the retractor.  
Warren discloses instrumentation capable of use for microendoscopic surgery (retractor system, Fig. 1 and 19-20).  Specifically in regards to claim 12, Warren discloses a retractor (200) and a multi-planar navigation marker (400) mounted to the outer surface of the retractor (200), the multi-planar navigation marker (400) including a plurality of spaced-apart, radiopaque marker bodies (406); and wherein the multi-planar navigation marker is disposed at a predetermined multi-planar spatial and rotational relation to the distal working end (206) of the retractor (200) (Warren discloses that the blades are radiolucent or transparent to allow for unobstructed x-ray imaging  therefore a person of skill would understand that since the targets 406 are not described as being radiolucent or transparent they are meant to be captured by the x-ray imaging.) (Fig. 1 and 19-20; and Page 2 Para. [0023], 0025] and [0029], Page 3 Para. .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiita in view of Warren as applied to claims 12 above, and further in view of  Karasawa et al (US Patent 5575756).
Wiita in view of Warren disclose an instrument comprising a tubular retractor having an irrigation fluid system composed of an irrigation inlet hole and an irrigation outlet hole connected by means of fluid passage, and a navigation marker connected to the retractor outer surface.  In regards to claim 20, Wiita discloses wherein the arthroscopic instrument (12) is a borescope which has a camera and wherein the retractor (10) has a first tubular wall (wall of 18) and a second tubular wall (wall of 16) (Fig. 1-3).  However, the combination is silent as to the specific details of the camera.
Karasawa discloses instrumentation capable of use for microendoscopic surgery (endoscope apparatus, Fig. 1-2).  Specifically in regards to claim 20, Karasawa discloses wherein a camera assembly (11,15,20,21) including a lens (20) and an outer housing sheath (18) surrounding the distal end of the lens (20), thereby forming an annular space (27) between the .

Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments to the claims filed on 1/25/21 have overcome the previous claim objections and 112 rejections which are withdrawn.
Applicant’s arguments with respect to the rejection of the claim(s) over the Kucklick reference have been considered but are moot because of the new combination of references cited herein.  As to applicant’s against the Warren reference (Remarks Pg. 14-15) in which applicant sites the handles of the retractor assembly used therein as a reason for the unsuitability of the navigational marker and the fact that the retractor of Warren is composed of several blades instead of a single device these arguments are unpersuasive.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case the retractor of Warren is not being used to modify the retractor of Wiita instead it is only being used to show that is known in the art to use a navigational marker when utilizing a retractor or body port in a surgery.  In addition, if the navigation marker of Warren were to be added to the retractor of Wiita it would always be at a predetermined location with respect to the distal working end of the retractor of Wiita since the distal end of the retractor of Wiita is composed of a cuff piece even absent any surgical instruments therein.   
 As to applicant’s against the Karasawa reference (Remarks Pg. 18) in which applicant sites the device of Karasawa is not a retractor  to house multiple instruments these arguments are unpersuasive.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Karasawa is not being relied upon for the use of a retractor but only to show the details of a camera that can be inserted into a surgical site the Wiita reference is used for the retractor itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9808603B2 to Yamazaki et al and US Patent 10398292B2 to Drach et al were considered in regards to the claims since they demonstrate retractors with suction/fluid systems and a camera.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MARCELA I. SHIRSAT/Examiner, Art Unit 3775